Dear Representative Dimos:
By way of verbal request, you make two inquiries regarding this office's interpretation of LSA-R.S. Act 391 of the 1993 Regular Legislative Session, known as the Louisiana Pawnshop Act.  The portion of the act in questions provides:
     Every pawnbroker shall provide to the chief of police of the city or town in which he is doing business or alternatively to the sheriff of the parish in which he is doing business, on a daily basis, by the end of the next business day, or on such less frequent basis as required by the chief of police or sheriff, by placing in the United States mail either in printed form or in such other form acceptable to the chief of police or sheriff, that information obtained pursuant to R.S. 37:1796.  LSA-R.S. 37:1798.
A reasonable interpretation of the language of Act 391 quoted above leads us to conclude that (1) each pawnbroker is restricted to mailing as the sole method for delivery of the required information, and (2) the law requires only posting by mail on a daily basis.  There is no requirement that the information be received on a daily basis by the appropriate law enforcement officer.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
KLK:ams